Citation Nr: 1116399	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972 and from September 1990 to June 1991, with additional service in the Alabama National Guard.  He died in December 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs Regional Office (RO), which denied service connection for cause of death.

The claim for service connection for the cause of death had been previously denied, inter alia, in an August 2002 final rating decision by the VA RO in Montgomery, Alabama.  The appellant sought to reopen her claim in September 2004.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development of this matter is warranted.  The appellant contends that she has submitted new and material evidence sufficient to reopen the claim for service connection for the cause of death.  She asserts that her husband developed multiple myeloma while he was on active duty during the Gulf War due to exposure to chemicals, which ultimately resulted in his death.  

The Board notes that in August 2005, the appellant submitted a VA Form 9 which notified VA of her new address.  The January 2008 Supplemental Statement of the Case (SSOC) was sent to an old address of record and was returned as undeliverable.  A handwritten note indicates that it was subsequently resent to the appellant's correct address.  However, the February 2009 Board remand, the March 2009 corrective VCAA notice as directed in the Board February 2009 Board remand, and the January 2010 SSOC were all sent to the appellant's prior incorrect address of record.  In addition, the Board notes that according to July 2010 correspondence received from the appellant, her address has changed once again.  Accordingly, the RO should obtain the update the appellant's correct address upon remand to ensure that all correspondence regarding her appeal reaches her in a timely manner.

Likewise, the Board notes that it is well established that it is the appellant's responsibility to keep VA advised of her whereabouts. "There is no burden on the part of the VA to turn up heaven and earth to find her." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In addition, as stated in the Board's February 2005 remand, the Veterans Claims Assistance Act of 2000, (VCAA) provides that VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that the appellant was provided with VCAA notice by correspondence dated in July 2002 and September 2004.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the contest of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen that claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Unfortunately, while the RO attempted to provide the appellant with proper notice dated March 2009, such notice was not sent to the appellant's last known address of record.  Accordingly, corrective notice should be resent to her correct last known address upon remand.

In addition, the claims file also contains a January 2009 Written Brief Presentation by the appellant's representative, which reflects a request for development of the record, to include the retrieval of private medical records for a period of 1991 to 1998.  

In addition, the appellant has raised the issue of clear and unmistakable error in the August 2002 rating decision which denied service connection for the cause of death.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Hence, the appellant should be asked to provide these records, if in her possession, or to complete an authorization form so that VA can request these records on her behalf.  

Finally, the Board notes that the appellant requested a personal hearing with a DRO in her August 2005 VA Form 9.  April 2006 correspondence from the appellant reiterated her desire for a personal hearing.  In July 2007 correspondence, the RO mailed notice of an August 2007 personal hearing to the appellant.  A handwritten note indicated that the appellant did not appear for such hearing due to incorrectly addressed notice.  A hearing was rescheduled for November 2007 and notice was sent to the appellant's correct address.  Due to illness, the appellant cancelled the hearing.  The hearing was rescheduled for January 2008, however, notice of such hearing was again sent to the appellant's incorrect address and the appellant failed to appear.  Accordingly, the RO should reschedule the appellant for a personal hearing with a DRO upon remand.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the appellant's current mailing address and update the record accordingly.

2. The RO/AMC should send the appellant corrective VCAA notice, as defined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it pertains to the matter of whether new and material evidence has been received to reopen the claim for service connection for the cause of death.  The appellant should be provided correspondence which contains the applicable standard for the submission of new and material evidence.  The notice should explain that "new evidence" means existing evidence not previously submitted to agency decision-makers, and "material evidence" means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The letter should specifically identify the issue and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

Additional information should be provided regarding what must be shown to demonstrate clear and unmistakable error in a rating decision. 

3. After providing appropriate notice, the RO/AMC should give the appellant and her representative another opportunity to present any additional information and/or evidence pertinent to the claim on appeal.  The RO/AMC should specifically ask the appellant and her representative to provide the records alluded to in the January 2009 Written Brief Presentation, if in her possession, and should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures described in 38 C.F.R. § 3.159 (2010).

4. After the development requested above is completed to the extent possible, schedule the appellant for a personal hearing before a Decision Review Officer at the RO.  Document in the file the hearing notification(s) and all other related communications between VA and the appellant.


5. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  Consideration should be given both to the claim of clear and unmistakable evidence in the August 2002 rating decision and to whether new and material evidence has been submitted subsequent to August 2002 such as to reopen the claim. If the benefit sought on appeal remains denied, the appellate and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond thereto.  Thereafter the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


